17



         OFFICE OF THE A-ITORNEY GENERAL              OF TEXAS
                          AUSTIN



Eonorablr Ylkr -in
Crblnal Dirtriot Attornrl
124th Jo4lrlal        Dirtriot
LorIlst:au,
         kwr
mar     slrt




                                                 tot   of   Jama-   26,
1945,                                            rtwnt,      naac




                                            uifa 18 an aaat of
                                           bl@l coatrol ofrio8r
                                           rlrotloa    ot ml


                            oaont~ u8s in Juno* 1944,
                            tinr tar Rablrr Control.

                                88io#rr’   oourb ot on(u oouatf
                                  e&It88   UpOn k&. LkTi8’ aP’

                      “‘A M$iOn -8 M48 by A. I. 8hrpp8?4
               aad   8aOOad8d bf W. V. MIlton to ap int
               -8       hri8 a8 R8bi88 COlltrOlofir08r an4
                                                             18   .




Bonorab1.r             Pa88 2


                       bb. mtl8 rhall b8 OWri84 On
         thr Haalth Unlt Payroll at a salary or $150.00

         O&i4    618 ?Or hi8 raid 4Uti.8 8t thr th&lllt~
                XT. hti8 18 ~1ppOinta4in OoPpiianO8 Of
         tin hata D8plrrkant uho &r plaood Orru
         couat~ undar ~68?8l&88.    Tha rotlon hairy
         got t0 8 TOt8, bMl881Ol1W8   btaltoa,Shrpp8rd
         and Smith rot84 *ATB*.’

         n5.  Thrro8itar, th llraatoak Sanitary aor-
    d88iOfl Of T8Xa8 OoIpi80!W84 bfP. &Vi8 a8 al).BU-
    tborlead Stata Inrpaotor 0r th8 Llv88took S8nlta-y
    Cd88iOa    Of T8X88, tha OCWd88iOn bal#& datrd
    Jam 6, 19U.
         "6. 0?8S(I bUlltY ha8 4 CWllt~   HO8pit81 Ulurd8r
    authority of Art&O18 4478, V. A. C. S., 8 County
    Haalth Unit, an4 a COWlt HO8pital   Bcwrd,  a8 re-
    quiz-adby Art;018 4479, k A. C..S.

         "7.    Artlole 4464, prwidaa   In parbluular:
              “‘Th8 Board 8h811 08rtlfl all bill8 ald
         aOOOUZlt8,lnoludl~ all salarlar and rag88
         an4 tranMlt th8a to thr CwMl88lOllar8 Oouti
         (County Comb),  who 8halL provide for Choir
         payment In the 8amo aumar an other  oWr@aa
         agalnrt thr Coantr 6ra paid.'
                        QlJBSTIOlf:




         "2. Woald tha fact that Thomas mV18 rOOai+d
    hi8 aDpointinantnnd aIJIJUW4hia dUtla8 RrlOr t0 th8
                                                                      19



Boaorabla Ylko Anglia, Pagr       3



     818OtiotkOf Fred Plibr.      UhO COIl88aU8#ltlYdid SiOt
     ‘Iotat0 Confirm     hi8 aDDOi#Atmant.FOMOV8 It trm   thr
     NaDOtl8n j^titllk?”

             ut1Ol8    431 Of th8 -Ml   tiOd8Of   %188,   i2lpclrt,
prOVid88I              '
            "IlOOffhOr Of th18 +%a88 OP an7 O??iOOr O?
     any 4:8trlOt, oolulty.   olty,   pr8olnoc, 80-1   dlrtrlot,
     Or OthW 8UBiOi~i 8Ubdit18ion O? th18 $kte, . , . .
     8hr11 aPFQb2~~ Or ?Ote ?Orr Or OOIIfiF8tb8 8ppO~~8at
     to any orriaa, pooitioa oLsrk8hlp, rmploymnt or duty,,
     Of anr pOr8On r818t84 within th8 88oolr448#?88 by bf-
     flnlty or within tha third daeraa by oonra~alnlt~        to
     thr parroa r)o lppola*liy 0s 80 mtlnu,      or to lnr othrr
     memberof any rub board, the kdlrlrtun,          or oourt or
     whloh 8UOh Q8Y8OZA80 8Q&%&ltil@ Ol’oOtin# My b8 8 mam-
     bar, whrn th8 8alarl,f8a8, or oo8pan8atlon of 8uoh ap-
     pObt88    18 t0 b8 JM3ib far,  diXUOtlf Or illabfnOt1J,Out
     of or tram pub110 hmd8 Or iO.8 ot Otfioa of any kind
     or oharsotrr Hiat80avar.w
             Artiola   435 of raid Coda protidar:

             qo ofrloiror othar  par8on lnolud8d within
     tha third pnordlq5  artlole rhall apprwa     av 80-
     ooqt or draw or 8uthorlza th8 4rawl14gof say war-
                          aal  8alary.  frr or om   an-
     Ea   % Yz%i%Gi      bla offio8r   or parron, itorlug
     him to ba 80 inaliglbla.*

           A8 8hom by tha fOT88Oi4, th8 8ppOtitWnt O? Mr*
aTi8 18 11~340 by th8 ~88iO~ar8’      COUrt,  whloh irOt, to-
gather with thr prO+l8lOa ia tha Orda? Ulet h8 *8h811 k
orrrird on th8 h88lth unit payroll et a 8818ry Of $lSO.OO
par mo nth, lff8OtiVa a8 of Juna 1, 1944,' ooapri888 all tha
faOt8 before u8 with mfrranoo    to hi8 lp p o la tta or
                                                       a nt,
                                                         a m-
ploymnt.
          It 18 appnnt   ?rom tha foryoiu$ that Mr. mli8
18 aa amploys of th8 Oount~,  on tha County payroll, noair-
w   h18 dar&natad ronthiy ~la?y tror pub110toad8 and
                                                                            _A


                                                                       ..

ZioaorabloMike AnsUn,      Pa&r 4


mane8 in hi8 preaant  position Within tha prohiblkc drgr*O
of ralatloa8hip by afiinltyto tha narly qualliiad bunty
Comai8~lonar.
             frrour wiaioa No. o-1408,approvadsopteaimt
1939,   thla mpartamnt    ha14    that   wham a County hire8 II
drltor    by the month Who latar baoamr (I son-in-law of a
Comairrionar, such rrla tlonohip 0a.m         undar th8 punier,,
Artlola 432, Penal Co48, an4 tha auditor           should not a l to
payment for hle aervlorr. Th18 rulln4 appoarr appllJ
JOUr   SitUfltiOn, end to   WI01088    II OOPY Or Bli14 OQiAiO?

          htl8Wril@ YOU& qUa8tiOU8,     it 18 the OplJl~t";?t;;t
Dopartamt that undrr the faots aubmlttmd, tha paQ         l,,
mlary o? the appolnter of tha Commisslonars* COU;,,~,
violation of                        The faot that su&   t0  the
rroaitsd his a       an6 and 888Uod hi0 dutlrep the pro-
slrotion or 8        Caamiseloasr     who stands wI~,~~,~ hia
hlbitrd dagraa of relationohlp to hla, would nr
position froa thr Nopotl8m statutaa*
                                                    ,:y   truly
                                            Yours